Texas State Board of
                                                                              Plumbing




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 18, 2014

                                      No. 04-13-00870-CV

                                      Frank HERRERA, Jr.,
                                            Appellant

                                                 v.

                  TEXAS STATE BOARD OF PLUMBING EXAMINERS,
                                   Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18829
                            Honorable Dick Alcala, Judge Presiding

                                         ORDER
       On May 29, 2014, we abated the appeal to the trial court with instructions to conduct a
hearing and to determine whether or not the appeal is frivolous pursuant to section 13.003 of the
Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 13.003
(West 2002). In response to our May 29, 2014 order, the trial court conducted a hearing and a
supplemental clerk’s record has been filed containing the trial court’s findings of fact and
conclusions of law on the issue of whether or not the appeal is frivolous. See id. Accordingly,
the appeal is REINSTAED on this court’s docket.

        The trial court concluded that the appeal is frivolous, and that the court reporter is not
required to prepare a reporter’s record free of charge. Given this determination, appellant, who
is indigent, will not be provided with a reporter’s record free of cost. See id. We will, therefore,
determine the appeal without the benefit of the reporter’s record. See TEX. R. APP. P. 37.3(c)
(when reporter’s record is not filed, appellate court may consider and decide those issues or
points that do not require a reporter’s record for a decision). We order appellant to file his
appellant’s brief in this court on or before 30 days from the date of this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court